Citation Nr: 9932730	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  95-40 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2.  Entitlement to a compensable initial rating for 
mastoiditis of the left ear.

3.  Entitlement to a compensable initial rating for tinnitus 
of the left ear.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at 
Law 


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1953 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) that granted service connection for 
mastoiditis of the left ear and for left ear tinnitus and 
assigned a noncompensable rating for each disorder.  The RO 
also continued a noncompensable rating for left ear hearing 
loss.  The veteran appeal for favorable resolution.

In a May 20, 1998 decision, the Board denied compensable 
ratings for each of the above listed disorders.

In an order dated May 19, 1999, the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court) granted a Joint Motion to Remand (hereinafter referred 
to as Joint Motion). 

In light of the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Board has recharacterized the issues 
where appropriate to reflect consideration of staged ratings 
from the initial effective date forward.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased (compensable) rating for a service-
connected hearing loss disability is capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The Board notes that the veteran's 
claims for higher initial ratings for tinnitus and 
mastoiditis are also well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The establishment of a 
well-grounded claim triggers the VA duty to assist.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Littke v. Derwinski, 
1 Vet. App. 90, 91-92 (1990).

The veteran's service medical records indicate that he was 
treated for mastoid and ear conditions during active service.  
Service connection for left ear hearing loss disability was 
established in 1958 and a noncompensable rating was assigned.  
In February 1988, the veteran reported that he had lost all 
hearing in the left ear.  A July 1988 RO rating decision 
continued a noncompensable rating, noting that the veteran 
failed to report for a VA audiometry evaluation.  

The veteran was evaluated at a private hospital in May 1994.  
An MRI (magnetic resonance imaging) of the temporal bone with 
contrast revealed no evidence of acoustic neuroma; an old 
right parietal infarct, an incidentally noted left posterior 
frontal venous angioma that was likely of no significance, 
and inferior left mastoid air cell opacification were also 
reported.  Audiometric testing revealed left ear hearing loss 
disability.  It was noted that the veteran complained of 
pressure in the left ear and of bilateral tinnitus for 
several years.  An auditory brainstem response latency 
analysis showed findings suggestive of retrocochlear disease 
of the left ear.

In June 1994, a VA mental disorders examiner found 
schizophrenia; however, no opinion on etiology was offered.

In July 1994, the veteran requested reevaluation of his 
mastoid problem.  A September 1994 VA audiometry examination 
showed left hearing disability and a history of tinnitus 
associated with an ear infection.  It was also noted that the 
veteran complained of constant loud high-pitched tinnitus of 
both ears that had its onset in 1955 with his first ear 
infection.

In October 1994, the RO established service connection for 
left ear mastoiditis and for left ear tinnitus 
(noncompensably rated) and continued a noncompensable rating 
for left ear hearing loss disability.  

In December 1994, the veteran claimed that he had "a number 
of physical and mental conditions," including "brain 
damage" as a result of his service-connected mastoid 
condition.  He essentially requested service connection for 
them.  In November 1995, the RO denied service connection for 
schizophrenia secondary to a left ear disability.  

Since the issuance of the most recent supplemental statement 
of the case, the veteran has submitted copies of earlier 
considered documents and correspondence with the RO and 
certain additional items of evidence.  In January 1999, a 
medical-treatise entitled Brain Injured Patients was 
received.  Also received in January 1999, was a private 
medical report from Bruno Franek, M.D.  Dr. Franek provided 
an in-depth review of the history of the veteran's service 
medical records, his history of mental problems, and his post 
service mental health history.  Dr. Franek mentioned VA 
examination reports of June and September 1994, the MRI 
report of May 1994 from Massachusetts Eye and Ear Infirmary, 
and other clinical reports.  Dr. Franek discussed the 
veteran's alleged account of exposure to radioactivity during 
active service for treatment for his left ear infection.  Dr. 
Franek determined that maxillofacial computerized tomography 
(CT) scans in 1997 showed what appeared to be remnants of 
radioactive matter.  Dr. Franek felt that the findings were 
consistent with the veteran's reported account of radium 
nasopharyngeal irradiation during active service and that 
there was a causal relationship between current psychotic 
symptoms and the reported in-service event.  The veteran also 
submitted copies of various other articles and numerous 
additional statements since the most recent supplemental 
statement of the case.  The veteran's representative has 
specifically requested initial RO consideration of this 
evidence in his September 1999 letter to VA's General 
Counsel. 

The Joint Motion directs that all pertinent outpatient 
treatment records be obtained prior to examining the veteran.  
The Joint Motion directs re-adjudication of a claim for 
service connection for schizophrenia or brain damage 
secondary to left ear mastoiditis.  The Joint Motion notes 
that the noncompensable service-connected left ear 
disabilities include mastoiditis, tinnitus, and deafness of 
the left ear.  The Joint Motion directs that the veteran be 
re-examined to determine whether any service-connected left 
ear disability has undergone an increase in disability.  
Lastly, the Joint Motion directs that the contemporaneous 
medical examination report address all pertinent records and 
criteria for rating the severity of the veteran's 
noncompensable service-connected disabilities.  

For the aforementioned reasons, this case is REMANDED to the 
RO for the following development:

1.  The RO should obtain and associate with the 
veteran's claims files copies of all pertinent VA 
and private clinical records for left ear 
disabilities since the September 1994 VA ear 
examination.  If such records are not available, 
the RO should clearly document that fact in the 
claims files.

2.  Following completion of the foregoing, the 
veteran should be scheduled for an appropriate VA 
ear examination to determine whether any service-
connected left ear disability has undergone an 
increase in disability.  The claims files and a 
copy of this remand must be made available to the 
examiner or examiners for review in connection 
with the examination.  The examiners should review 
the claims files, note that review in the 
examination report, examine the veteran, and 
provide relevant findings, as well as an opinion 
as to whether it is at least as likely as not that 
the tinnitus is a symptom of head injury, 
concussion, or acoustic trauma.  All examination 
findings along with a complete rationale of 
opinions and conclusions should be set forth in a 
typewritten report.  The Joint Motion specifically 
requests that the report address all pertinent 
records and criteria for rating the severity of 
the veteran's noncompensable service-connected 
disabilities.

3.  The RO should review the claim for service 
connection for schizophrenia or brain damage, 
secondary to left ear mastoiditis, in light of 
evidence recently received.  If necessary, the 
veteran may be examined for this purpose.

4.  Following completion of the foregoing, the RO 
should review the claims file and ensure that all 
of the above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, appropriate 
corrective action should be implemented.

5.  After ensuring that all requested development 
has been completed to the extent possible, the RO 
is to re-evaluate the veteran's claim on the basis 
of all relevant evidence of record, and in light of 
all applicable statutes, regulations, and case law.  

If any determination remains unfavorable to the veteran, he 
and his representative should then be provided with a 
supplemental statement of the case and afforded the 
appropriate period of time in which to respond.  Thereafter, 
subject to current appellate procedures, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



